DETAILED ACTION
	This is in response to the above application filed on 06/19/2020. Claims 21-40 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorrentino et al. (US 2015/0032131).
Regarding claim 21, Sorrentino et al. discloses an endoscopic assembly (106, 104, 110, 134, 124, FIG 8) for applying surgical clips (Abstract) and configured for ratcheting use (Paragraphs [0018, 0146-0147]), the endoscopic assembly comprising: a proximal hub (Elements shown in FIGs 6, 7, 8A including 110, 136, 134, 124) insertable into and releasably engagable within a receiver assembly of an actuation assembly (The elements are insertable into housing 103 and releasably engaged with 224, FIG 33), the proximal hub including a ratchet rack (124a, FIGs 6-8, paragraphs [0144-0146, 0193]) disposed therein (FIG 7 and 33), the ratchet rack defining a plurality of ratchet teeth (Paragraphs [0144] discloses 124a includes a plurality of teeth), wherein the ratchet rack defines a length corresponding to a firing stroke length for the endoscopic assembly (Paragraph [0193]); an elongated shaft (150, paragraph [0156]) extending distally from the proximal hub (FIGs 4-5 and 7); an end effector assembly (106, paragraphs [0139-0140]) supported at a distal end of the elongated shaft (FIGs 1-5); and a drive assembly including an inner shaft (135, FIG 33) slidably disposed within the proximal hub and the elongated shaft (FIGs 33, 44, and 55, paragraphs [0142-0143, 0184]) and defining proximal (End shown in FIG 44 and attached to  134) and distal ends (Distal end shown in FIG 9), the distal end of the inner shaft operably coupled to the end effector assembly such that movement of the inner shaft from an un- fired position to a fired position effects manipulation of the end effector assembly (Paragraphs [0192-0223]).
Regarding claim 23, Sorrentino et al. discloses the ratchet rack is positioned adjacent a proximal-most end of the proximal hub (FIG 7 shows that 124a is positioned adjacent the proximal most end of the proximal hub elements).
Regarding claim 26, Sorrentino et al. discloses the end effector assembly includes first and second jaw members (FIG 3 shows the first and second jaws, paragraph [0139]), and wherein movement of the inner shaft of the drive assembly from the un-fired position to the fired position moves the first and second jaw members from an open position to a closed position (Paragraph [0222]).
Regarding claim 27, Sorrentino et al. discloses the first and second jaw members are configured to receive a surgical clip (“C1”) therebetween, and wherein moving the first and second jaw members from the open position to the closed position forms the surgical clip loaded therein (Paragraphs [0222-0224]).
Claims 21, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitfield et al. (US 2006/0079913).
Regarding claim 21, Whitfield et al. discloses an endoscopic assembly (16, 14, elements of FIG 7 excluding handle housing 12 and trigger 18) for applying surgical clips (Abstract) and configured for ratcheting use (Paragraphs [0032, 0147-0148, 0194-0196]), the endoscopic assembly comprising: a proximal hub (Elements contained within 12 and 20 of the endoscopic assembly) insertable into and releasably engagable within a receiver assembly of an actuation assembly (The elements are insertable into housing 12 and releasably engaged with 212, FIG 36 shows 212 disengage and FIGs 48-50 shows engagement), the proximal hub including a ratchet rack (202, FIG 7, paragraphs [0145-0149]) disposed therein, the ratchet rack defining a plurality of ratchet teeth (226, paragraph [0148, 0196), wherein the ratchet rack defines a length corresponding to a firing stroke length for the endoscopic assembly (Paragraph [0215]); an elongated shaft (14, paragraph [0143]) extending distally from the proximal hub (FIGs 1-5 and 10); an end effector assembly (16, paragraphs [0143, 0145]) supported at a distal end of the elongated shaft (FIGs 1-5); and a drive assembly including an inner shaft (60) slidably disposed within the proximal hub and the elongated shaft (FIG 10, paragraph [0158-0170, 0194-0215]) and defining proximal (62, paragraph [0158, FIG 10) and distal ends (66, FIG 10, paragraph [0168), the distal end of the inner shaft operably coupled to the end effector assembly such that movement of the inner shaft from an un- fired position to a fired position effects manipulation of the end effector assembly (Paragraph [0168]).
Regarding claim 23, Whitfield et al. discloses the ratchet rack is positioned adjacent a proximal-most end of the proximal hub (FIGs 48-49 shows that 202 comprising teeth 226 is positioned adjacent the proximal most end of the proximal hub elements).
Regarding claim 24, Whitfield et al. discloses the drive assembly further includes a plunger (210, 272, 48, FIG 10) operably engaged with the proximal end of the inner shaft (Paragraph [0158] discloses the connection between 62 and 272), wherein the plunger is configured to: translate together with the inner shaft from the un-fired position to the fired position (FIGs 36,48, 69A, 74 show movement of the elements of the plunger moving with the inner shaft while translating to the fired position to deploy a clip); and translate distally, independently of the inner shaft and relative thereto, from the fired position to an end position (At least 48 translates distally as it compresses spring 56 when the inner shaft is no longer able to at the end of a firing stroke, paragraphs [0156-0160 and 0216]).
Regarding claim 25, Whitfield et al. discloses n the drive assembly includes first (208) and second springs (56), the second spring defining a spring constant greater than that of the first spring such that the first spring is compressed upon translation of the plunger together with the inner shaft from the un-fired position to the fired position (First spring 208 has a lower spring constant than second spring 56 because 208 compresses first in response to movement of trigger 18 to fire a clip, paragraphs [0148, 0185]), and such that the second spring is compressed upon translation of the plunger distally independently of the inner shaft and relative thereto from the fired position to the end position (FIG 80, second spring 56 is compressed by 48 when additional force is applied after the inner shaft has reached the fired position, paragraphs [0156, 0172, 0216]).
Regarding claim 26, Whitfield et al. discloses the end effector assembly includes first and second jaw members (FIG 3 shows the first and second jaws, paragraph [0168]), and wherein movement of the inner shaft of the drive assembly from the un-fired position to the fired position moves the first and second jaw members from an open position to a closed position (Paragraph [0168]).
Regarding claim 27, Whitfield et al. discloses the first and second jaw members are configured to receive a surgical clip (72, FIG 10B) therebetween, and wherein moving the first and second jaw members from the open position to the closed position forms the surgical clip loaded therein (Paragraph [0162-0168]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,702,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same features and the claims of the patent recite additional structure and therefore anticipate the broader application claims.
Allowable Subject Matter
Claims 22 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771